SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

236
CA 11-01892
PRESENT: SCUDDER, P.J., SMITH, FAHEY, CARNI, AND SCONIERS, JJ.


JAMES K. HEIDT, GUARDIAN AD LITEM OF SETH
KELLY, AN INFANT UNDER THE AGE OF 10 YEARS,
PLAINTIFF-RESPONDENT,

                    V                                             ORDER

ROME MEMORIAL HOSPITAL, GARY C. TART, M.D.,
PEDIATRIC & ADOLESCENT MEDICAL ASSOCIATES, P.C.,
STEPHEN REICHARD, D.O., ROME RADIOLOGICAL
ASSOCIATES, P.C., CROUSE-IRVING MEMORIAL
HOSPITAL, ALLAN S. CUNNINGHAM, M.D., NETHI
LORLERTRATNA, M.D., KRISTEN M. CHRISTIAN, M.D.,
H. SHIN, M.D., LOUISE A. PRINCE, M.D., THERESA
AMIGO, M.D., MADISON COUNTY MEDICAL CARE, DOING
BUSINESS AS CAMDEN MEDICAL CARE, RONALD EDWARD
FEMIA, M.D., DEFENDANTS-APPELLANTS,
ET AL., DEFENDANT.


BURKE, SCOLAMIERO, MORTATI & HURD, LLP, ALBANY (JEFFREY HURD OF
COUNSEL), FOR DEFENDANT-APPELLANT ROME MEMORIAL HOSPITAL.

SMITH, SOVIK, KENDRICK & SUGNET, P.C., SYRACUSE (LAURENCE F. SOVIK OF
COUNSEL), FOR DEFENDANTS-APPELLANTS GARY C. TART, M.D. AND PEDIATRIC &
ADOLESCENT MEDICAL ASSOCIATES, P.C.

LEVENE, GOULDIN & THOMPSON, LLP, BINGHAMTON (JOHN J. POLLACK OF
COUNSEL), FOR DEFENDANTS-APPELLANTS STEPHEN REICHARD, D.O., RONALD
EDWARD FEMIA, M.D., AND ROME RADIOLOGICAL ASSOCIATES, P.C.

MACKENZIE HUGHES, LLP, SYRACUSE (STEPHEN T. HELMER OF COUNSEL), FOR
DEFENDANTS-APPELLANTS CROUSE-IRVING MEMORIAL HOSPITAL, NETHI
LORLERTRATNA, M.D., KRISTEN M. CHRISTIAN, M.D., AND H. SHIN, M.D.

SUGARMAN LAW FIRM, LLP, SYRACUSE (JOSHUA M. GILLETTE OF COUNSEL), FOR
DEFENDANT-APPELLANT ALLAN S. CUNNINGHAM, M.D.

GALE GALE & HUNT, LLC, SYRACUSE (MAX D. GALE OF COUNSEL), FOR
DEFENDANT-APPELLANT LOUISE A. PRINCE, M.D.

ASWAD & INGRAHAM, BINGHAMTON (JAMES F. MORAN OF COUNSEL), FOR
DEFENDANTS-APPELLANTS THERESA AMIGO, M.D. AND MADISON COUNTY MEDICAL
CARE, DOING BUSINESS AS CAMDEN MEDICAL CARE.
                                 -2-                           236
                                                         CA 11-01892

BOTTAR LEONE, PLLC, SYRACUSE (MICHAEL A. BOTTAR OF COUNSEL), FOR
PLAINTIFF-RESPONDENT.


     Appeals from an order of the Supreme Court, Onondaga County
(James P. Murphy, J.), entered May 2, 2011. The order, inter alia,
denied the motions of defendants to dismiss the complaint for failure
to prosecute.

     Now, upon the stipulation of discontinuance signed by the
attorneys for the parties, and filed in the Onondaga County Clerk’s
Office on June 8, 2012,

     It is hereby ORDERED that said appeals are unanimously dismissed
without costs upon stipulation.




Entered:   August 17, 2012                      Frances E. Cafarell
                                                Clerk of the Court